DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2 and 4-11 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 23, 2022 has been entered and made of record.  In view of Applicant’s submission of the replacement sheets for FIGS. 1, 4, 6, 31 and 49, the objection to the drawings has been expressly withdrawn.  In view of the approval of the terminal disclaimer dated Feb. 23, 2022, the non-statutory double patenting rejection has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-2 and 4-11 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “independent claim 1 has been revised to incorporate the allowable subject matter of claim 3 for further clarity” (Remarks, p. 7).
Accordingly, the closest known prior art, i.e., Koike et al. (US 2019/0294930 A1), Choi (US 20160155049 A1), Greene et al. (US 6,243,059 B1), Cho et al. (US 2017/0083811 A1), Tamura et al. (US 2017/0351947 A1), ) Nishitani et al. (US 2013/0311414 A1), Nishitani et al. (US 2013/0311415 A1), Nishitani et al. (US 2015/0269483 A1), Nishitani et al. (US 2015/0178619 A1), Marti (US 2015/0145883 A1) and Ishihara (US 5,519,812 A), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with wherein the processing circuit comprises a first memory cell, a second memory cell, and an offset circuit, wherein the first memory cell is configured to output a first current corresponding to a first analog data stored in the first memory cell, wherein the second memory cell is configured to output a second current corresponding to a reference analog data stored in the second memory cell, wherein the offset circuit is configured to output a third current corresponding to a differential current between the first current and the second current, wherein the first memory cell is configured to output a fourth current corresponding to the first analog data stored in the first memory cell when a second analog data is supplied as a selection signal, wherein the second memory cell is configured to output a fifth current corresponding to the reference analog data stored in the second memory cell when the second analog data is supplied as the selection signal, wherein the processing circuit is configured to obtain a sixth current corresponding to a differential current between the fourth current and the fifth current and to output a seventh current depending on a sum of products of the first analog data and the second analog data, and wherein the first analog data is a data corresponding to a first weight coefficient of the plurality of the weight coefficients”.
As to claims 2 and 4-11, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 6, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***